DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Drawings
The drawings are objected to because all drawings must be made by a process which will give them satisfactory reproduction characteristics (Rule 1.84 Standards for Drawings (l), note Fig.7 element 124 is not adequate to permit reproduction of the Fig.) and because the use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility (Rule 1.84 Standards for Drawings (m), note shading in Fig.7 element 124 reduces legibility of the Fig.). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-2, 4, 12-13, 18 and 21-22 are objected to because of the following informalities.

Claim 1 recites “the casing” in line 3 and line 5 and also recites “a generally hollow casing” in line 2; for claim terminology consistency purposes, the examiner respectfully recommends reciting “the generally hollow casing” in line 3 and line 5. Furthermore, claim 1 recites “the fan blades” in line 11 and also recites “a plurality of fan blades” in line 7; for claim terminology consistency purposes, the examiner respectfully recommends reciting “the plurality of fan blades” in line 11.

Claim 2 recites “the casing” in line 2 and line 3 and depends from claim 1 which recites “a generally hollow casing” in line 2; for claim terminology consistency purposes, the examiner respectfully recommends reciting “the generally hollow casing” in claim 2 line 2 and line 3.

Claim 4 recites “the diameter” in line 1 and depends from claim 3 which recites “an outer diameter” in line 1; for claim terminology consistency purposes, the examiner respectfully recommends reciting “the outer diameter” in claim 4 line 1. Furthermore, claim 4 recites “the casing” in line 3 and depends from claim 1 which recites “a generally hollow casing” in line 2; for claim terminology consistency purposes, the examiner respectfully recommends reciting “the generally hollow casing” in claim 4 line 3.

Claim 12 recites “the casing” in line 1 and depends from claim 1 which recites “a generally hollow casing” in line 2; for claim terminology consistency purposes, the examiner respectfully recommends reciting “the generally hollow casing” in claim 12 line 1.

Claim 13 recites “the casing” in line 1 and depends from claim 1 which recites “a generally hollow casing” in line 2; for claim terminology consistency purposes, the examiner respectfully recommends reciting “the generally hollow casing” in claim 13 line 1.

Claim 18 recites “the casing” in line 8 and line 10 and also recites “a generally hollow casing” in line 8; for claim terminology consistency purposes, the examiner respectfully recommends reciting “the generally hollow casing” in line 8 and line 10.

Claim 21 recites “the casing” in line 4 and depends from claim 18 which recites “a generally hollow casing” in line 8; for claim terminology consistency purposes, the examiner respectfully recommends reciting “the generally hollow casing” in claim 21 line 4.

Claim 22 recites “the casing” in line 2 and depends from claim 18 which recites “a generally hollow casing” in line 8; for claim terminology consistency purposes, the examiner respectfully recommends reciting “the generally hollow casing” in claim 22 line 2.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a generally hollow casing” in line 2; “generally” is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Note that “generally” is defined by Merriam-Webster dictionary as a way that is not detailed or specific, in most cases, by or to most people; therefore, a person of ordinary skills in the art could not reasonably determine the scope of the claimed invention.
Claims 2-17 depend from claim 1 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 2 recites “the tip fence of each of the plurality of fan blades” in line 2-3. Claim 2 depends from claim 1 which recites “a tip fence located at the blade tip of at least one of the plurality of fan blades” which renders claim 2 indefinite since claim 1 recitation of the tip fence includes possibilities where less than each of the plurality of fan blades include the claimed tip fence.
Clarification and/or amendment is respectfully requested.

Claim 4 recites “generally equal” in line 2; “generally” is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Note that “generally” is defined by Merriam-Webster 
Clarification and/or amendment is respectfully requested.

Claim 6 recites the limitation "the axial length" in line 1. There is insufficient antecedent basis for this limitation in the claim. Note that claim 1 introduces “a length” in line 11, however, an axial length has not been properly introduced.
Clarification and/or amendment is respectfully requested.

Claim 7 recites “generally constant thickness” in line 1-2; “generally” is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Note that “generally” is defined by Merriam-Webster dictionary as a way that is not detailed or specific, in most cases, by or to most people; therefore, a person of ordinary skills in the art could not reasonably determine the scope of the claimed invention.
Clarification and/or amendment is respectfully requested.

Claim 18 recites “a generally hollow casing” in line 8; “generally” is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Note that “generally” is defined by Merriam-Webster dictionary as a way that is not detailed or specific, in most cases, by or to most people; therefore, a person of ordinary skills in the art could not reasonably determine the scope of the claimed invention.
claim 18 recites “an axial length of the air circulating fan” in line 13 and also recites “an axial length of the air circulating fan” in line 9; it is not clear if “an axial length of the air circulating fan” in line 13 refers to the same “an axial length of the air circulating fan” in line 9 or a different one.
Claims 19-22 depend from claim 18 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 20 recites “a blade tip” in line 2 and depends from claim 18 which recites “a blade tip” in line 11; it is not clear if “a blade tip” in claim 20 line 2 refers to the same “a blade tip” in claim 18 line 11 or a different one.
Furthermore, claim 20 recites the limitation "the axial flow fan" in line 3-4. There is insufficient antecedent basis for this limitation in the claim. Note that claim 18 introduces “an air circulating fan” in line 6, however, an axial flow fan has not been properly introduced.
Claim 22 depend from claim 20 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 21 recites “an axial length of the air circulating fan” in line 2 and depends from claim 18 which recites “an axial length of the air circulating fan” in line 9; it is not clear if “an axial length of the air circulating fan” in claim 21 line 2 refers to the same “an axial length of the air circulating fan” in claim 18 line 9 or a different one.
Furthermore, claim 21 recites “generally equal” in line 3; “generally” is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Note that “generally” is defined by Merriam-Webster 
Clarification and/or amendment is respectfully requested.

Claim 22 recites “generally constant” in line 2-3; “generally” is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Note that “generally” is defined by Merriam-Webster dictionary as a way that is not detailed or specific, in most cases, by or to most people; therefore, a person of ordinary skills in the art could not reasonably determine the scope of the claimed invention.
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-12, and 16-17 (as far as the claims are definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Harmsen (GB 2050530 A).
claim 1, Harmsen teaches an axial flow fan (Fig.23) comprising: 
a generally hollow casing (Fig.23, 71/72) defining an inlet end (Fig.23, near numeral 70) and an outlet end (Fig.23, near numeral 73) of the axial flow fan, wherein a diameter of the casing increases from the inlet end to the outlet end (Fig.23); 
an impeller (Fig.23, 69/73/74) rotatably mounted within the casing, the impeller including: 
a hub (Fig.23, 69); 
a plurality of fan blades extending from a root at the hub to a blade tip (Fig.23), wherein a diameter of the blade tip of each of the plurality of fan blades increases from the inlet end to the outlet end (Fig.23); and 
a tip fence (Fig.23, 74) located at the blade tip of at least one of the plurality of fan blades (Fig.23). 
The embodiment of Fig.23 does not explicitly discloses a length of the tip fence measured perpendicular to the fan blades is greater than a thickness of the at least one of the plurality of fan blades.
However, Harmsen teaches a fan blade (Fig.15/16, 43) including a tip fence (Fig.15/16, 42) where a length of the tip fence measured perpendicular to the fan blades is greater than a thickness of the at least one of the plurality of fan blades (Fig.15/16); furthermore, note that all tip fences (referred as flow elements) have low resistance so that they cause minimum interference to the delivery of flow (page 2 line 98-101).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the axial flow fan of Harmsen Fig.23 by having a length of the tip fence measured perpendicular to the fan blades is greater than a thickness of the at least one of the plurality of fan blades as taught by Harmsen Fig.15/16 because this would require a simple substitution of one known element (tip fence configuration of Fig.23) for another (tip fence configuration of 

Regarding claim 2, Harmsen further teaches an axial clearance, measured parallel to the diameter of the casing, is defined between the tip fence of each of the plurality of fan blades and an adjacent surface of the casing and the axial clearance remains constant between the inlet end and the outlet end of the axial flow fan (Fig.23), however, Harmsen does not explicitly disclose a tolerance of +/- 1mm. Note that clearances between fan blades and fan casings is a recognized result effective variable that influences the performance and efficiency of a fan, therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the axial flow fan of Harmsen by having a tolerance of +/- 1mm via optimization of ranges through routine experimentation since a clearance tolerance is known to be a result effective variable and it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II A).

Regarding claim 3, Harmsen further teaches an outer diameter of the hub increases from the inlet end to the outlet end (Fig.23, 69).

Regarding claim 4, Harmsen further teaches the increase in the diameter of the hub from the inlet end to the outlet end is generally equal to the increase in the diameter of the casing from the inlet end to the outlet end (Fig.23, 69 and 71).

Regarding claim 6, Harmsen further teaches a ratio of the axial length of the tip fence to the thickness of the at least one of the plurality of fan blades (Fig.15/16), however, does not explicitly disclose the ratio is between 2 and 10.


Regarding claim 7, Harmsen further teaches the tip fence has a generally constant thickness (Fig.15/23).

Regarding claim 9, Harmsen further teaches each of the plurality of fan blades includes a first surface (Fig.15/16, where 43 points to) and a second, opposite surface (Fig.15/16, opposite where 43 points to), and the tip fence extends beyond both the first surface and the second surface of the at least one of the plurality of fan blades (Fig.15/16).

claim 10, Harmsen further teaches each of the plurality of fan blades has a leading edge (Fig.15/16, edge on upper or lower end) and a trailing edge (Fig.15/16, other edge on upper or lower end), and the tip fence extends beyond at least one of the leading edge and the trailing edge of the at least one of the plurality of fan blades (Fig.15/16).

Regarding claim 11, Harmsen further teaches the tip fence is integrally formed with the at least one of the plurality of fan blades (Fig.15/16; note that this limitation is a product by process limitation and "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113 I).

Regarding claim 12, Harmsen further teaches the casing has a bellmouth contour (Fig.23, 72).

Regarding claim 16, Harmsen further teaches the hub and the plurality of fan blades are formed separately (Fig.15/16; note that this limitation is a product by process limitation and "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113 I).

claim 17, Harmsen further teaches the hub and the plurality of fan blades are integrally formed (Fig.23; note that this limitation is a product by process limitation and "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113 I).

Claim 5 (as far as the claim is definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Harmsen (GB 2050530 A) as applied to claim 1 above, and further in view of Choi et al – hereafter Choi – (US 8,235,672 B2).
Harmsen teaches all the limitations of claim 1, see above, however, does not explicitly teach the hub has a radially stepped configuration extending in the circumferential direction.
Choi teaches an axial flow fan impeller (Fig.6/8). Choi further teaches the impeller including a hub (Fig.6/8, 10), the hub has a radially stepped configuration extending in the circumferential direction (Fig.8, note 20); the stepped configuration (inclined portion 20) causes air to diffuse from the hub, this improves the blowing performance of the fan (column 4 line 34-36).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the axial flow fan of Harmsen by having the hub has a radially stepped configuration extending in the circumferential direction as taught by Choi because this would improve the blowing performance of the fan by causing air to diffuse from the hub.


Claim 8 (as far as the claim is definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Harmsen (GB 2050530 A) as applied to claim 1 above, and further in view of Kayama et al – hereafter Kayama – (US 8,068,339 B2).
Harmsen teaches all the limitations of claim 1, see above, however, does not explicitly teach a thickness of the tip fence varies.
Kayama teaches an axial flow fan impeller (Fig.10). Kayama further teaches the impeller including blades (Fig.10, 17) with a tip fence (Fig.10/13, 18/E-F-G), a thickness of the tip fence varies (Fig.13, note 18E-F-G has a thickness adjacent the blade 17 and decreases towards the opposite end farthest from the blade 17); the disclosed tip fence help suppressing swirling flows and thereby suppressing noise (column 2 line 3-6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the axial flow fan of Harmsen by having a thickness of the tip fence varying as taught by Kayama because this would help suppressing swirling flows and thereby suppressing noise.

Claims 13-14 (as far as the claims are definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Harmsen (GB 2050530 A) as applied to claim 1 above, and further in view of Moser et al – hereafter Moser – (US 20180372120 A1).

Regarding claim 13, Harmsen teaches all the limitations of claim 1, see above, however, does not explicitly teach the casing further comprising: a stationary hub oriented in alignment with the hub; and a plurality of structural members extending radially outward from the stationary hub to couple the casing to the stationary hub.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the axial flow fan of Harmsen by having the casing further comprising: a stationary hub oriented in alignment with the hub; and a plurality of structural members extending radially outward from the stationary hub to couple the casing to the stationary hub as taught by Moser because this would enable an aerodynamic optimization with additional noise minimization of the axial fan flow.

Regarding claim 14, Harmsen and Moser further teach the plurality of structural members has one or more openings to allow an airflow to pass there through (Fig.1/2, note 4/5/6 are spaced apart creating at least 2 openings allowing airflow to pass there through).

Claim 15 (as far as the claim is definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Harmsen (GB 2050530 A) as applied to claim 1 above, and further in view of Hayase (US 20090084124 A1; also published as US 8,141,378 B2).
Harmsen teaches all the limitations of claim 1, see above, however, does not explicitly teach the axial flow fan is mounted in a refrigerated display cabinet.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the axial flow fan of Harmsen by having the axial flow fan is mounted in a refrigerated display cabinet as taught by Hayase because this would encompass a simple substitution of one known element (refrigerated cabinet axial fan flow of Hayase) for another (axial flow fan of Harmsen) to obtain predictable results (having an axial flow fan circulating cooling air in a refrigerated space).

Claims 18-22 (as far as the claims are definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayase (US 20090084124 A1; also published as US 8,141,378 B2) in view of Harmsen (GB 2050530 A).

Regarding claim 18, Hayase teaches a refrigerated merchandiser (Fig.1) comprising: 
a cabinet defining a product display area (Fig.2, 3) and having a compartment (Fig.2, 2) separate from the product display area; 
an air circulation circuit fluidly coupling the compartment and the product display area (Fig.2, note air flows from compartment 2 to product display area 3 via opening where air circulating fan 27 is located); and 
an air circulating fan (Fig.2, 27) for moving a flow of air axially through the air circulation circuit (Fig.2).
Hayase does not explicitly teach the air circulating fan including: a generally hollow casing, wherein a diameter of the casing increases along an axial length of the air circulating fan; a fan rotor 
Harmsen teaches an axial flow fan (Fig.23) comprising: 
a generally hollow casing (Fig.23, 71/72) defining an inlet end (Fig.23, near numeral 70) and an outlet end (Fig.23, near numeral 73) of the axial flow fan, wherein a diameter of the casing increases from the inlet end to the outlet end (Fig.23); 
an impeller (Fig.23, 69/73/74) rotatably mounted within the casing, the impeller including: 
a hub (Fig.23, 69); 
a plurality of fan blades extending from a root at the hub to a blade tip (Fig.23), wherein a diameter of the blade tip of each of the plurality of fan blades increases from the inlet end to the outlet end (Fig.23); and 
a tip fence (Fig.23, 74) located at the blade tip of at least one of the plurality of fan blades (Fig.23). 
The embodiment of Fig.23 does not explicitly discloses a length of the tip fence measured perpendicular to the fan blades is greater than a thickness of the at least one of the plurality of fan blades.
However, Harmsen teaches a fan blade (Fig.15/16, 43) including a tip fence (Fig.15/16, 42) where a length of the tip fence measured perpendicular to the fan blades is greater than a thickness of the at least one of the plurality of fan blades (Fig.15/16); furthermore, note that all tip fences (referred as flow elements) have low resistance so that they cause minimum interference to the delivery of flow 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the refrigerated merchandiser of Hayase by having the air circulating fan including: a generally hollow casing, wherein a diameter of the casing increases along an axial length of the air circulating fan; a fan rotor rotatably mounted within the casing and having a hub and a plurality of fan blades mounted at a root to the hub and extending to a blade tip, wherein a diameter of the blade tip of each of the plurality of fan blades increases along an axial length of the air circulating fan; and a tip fence located at a tip of at least one of the plurality of fan blades, wherein an axial length of the tip fence is greater than a thickness of the at least one of the plurality of fan blades as taught by Harmsen because this would help preventing undesired gap flow without impairing desired delivery flow of cooling air.

Regarding claim 19, Hayase and Harmsen teach all the limitations of claim 18, see above, however do not explicitly teach a ratio of the axial length of the tip fence to the thickness of the at least one of the plurality of fan blades is between 2 and 10.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In the current instance the only difference between claim 19 and the disclosed axial flow fan assembly of Hayase and Harmsen is the relative dimensions of the axial length of the tip fence to the thickness of the at least one of the plurality of fan blades and applicant has just recited the claimed relative dimensions but has not provided evidence of 

Regarding claim 20, Hayase and Harmsen further teach a clearance is defined between a blade tip of the plurality of fan blades and a surface of the casing (Harmsen Fig.23, between 71 and 75) and the clearance remains constant between the inlet end and the outlet end of the axial flow fan (Harmsen Fig.23).

Regarding claim 21, Hayase and Harmsen further teach a diameter of the hub increases over an axial length of the air circulating fan (Harmsen Fig.23, 69), and the increase in the diameter of the hub over the axial length of the air circulating fan is generally equal to the increase in the diameter of the casing (Harmsen Fig.23, 71) over the axial length of the air circulating fan (Harmsen Fig.23).

Regarding claim 22, Hayase and Harmsen further teach an opening is defined between the casing and the hub, and a width of the opening remains generally constant over the axial length of the axial flow fan (Harmsen Fig.23; note that even though both the diameters of the fan hub and the casing increase, they increase proportionally which keeps the opening defined between them constant over the axial length of the axial flow fan).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Examiner, Art Unit 3745